Citation Nr: 1735370	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  13-14 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement an increased rating for right knee chondromalacia patella with degenerative joint disease.

2.  Entitlement an increased rating for left knee chondromalacia patella with degenerative joint disease.

3.  Entitlement to an increased rating for allergic dermatitis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1979 to June 1998. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  These matters were previously before the Board in April 2015, when they were remanded for additional development.  

The Board notes that the issue of entitlement to service connection for a left          hip disability and entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) were also on appeal during the last Board remand.  However, an August 2016 rating decision granted those claims.  Hence, those claims are no longer cases in controversy for Board consideration.  

In a November 2016 letter, the Veteran's attorney withdrew as the Veteran's representative.  A July 2017 letter informed the Veteran that, if he did not respond within thirty days, the Board would presume that he intended to precede pro se and would proceed with adjudication of his claims.  The Veteran has not responded.  Accordingly, the Board presumes he intends to precede pro se.


FINDING OF FACT

On a March 2, 2017 appeals satisfaction notice, the Veteran withdrew from appellate review his claims of entitlement to increased ratings for right knee chondromalacia, left knee chondromalacia, and allergic dermatitis.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of appeal as to the issue of entitlement to an increased rating for right knee chondromalacia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of appeal as to the issue of entitlement to an increased rating for left knee chondromalacia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of appeal as to the issue of entitlement to an increased rating for allergic dermatitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law   in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before      the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2016). 

On a March 2, 2017 appeals satisfaction notice form, the Veteran requested to withdraw all remaining issues associated with his appeals contained on the most recent supplemental statement of the case.  Thus, the Veteran has withdrawn the appeals on these issues and, hence, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals on these issue and they are dismissed.




ORDER

The appeal as to the issue of entitlement to an increased rating for right knee chondromalacia is dismissed.

The appeal as to the issue of entitlement to an increased rating for left knee chondromalacia is dismissed.

The appeal as to the issue of entitlement to an increased rating for allergic dermatitis is dismissed.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


